DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 16 MAY 2022 has been entered.
Claim Objections
The 16 MAY 2022 amendment to claim 1 obviates the objection noted in the previous Office action.
New Grounds of Rejection
A new ground of rejection, prior art reference MI et al. (US 20160027961), appears below.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over embodiments of Mi et al. (US 20130240348; below, “Mi” – previously cited) as evidenced in or in view of MI et al. (US 20160365480; below, “MI480” – previously cited) OR MI et al. (US 20160027961; below, “MI961”). MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Mi and MI480 OR MI961.
RE 1, Mi, in Fig. 10 and related text, e.g., Abstract, [0001] to [0324], Figs. 1-9 and 11-62, claims (Mi’s disclosure provides several embodiments. It is contemplated that any features from any embodiment can be combined with any features from any other embodiment. In this fashion, hybrid configurations of Mi’s disclosed embodiments are well within the scope of Mi’s invention.), discloses a nanowire comprising:

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale
	a first nanowire portion (1020 – [0190]) including a group III-V compound semiconductor with a first type of doping (cf. comments regarding 820 – [0185] and 920 – [0186]);
a second nanowire portion (1030, 1040 – [0190]) disposed on the first portion (1020), the second nanowire portion (1030, 1040) including a plurality of quantum core structures (e.g., 1040 and portions of 1030 vertically aligned with 1040) and a quantum shell structure (e.g., portions of 1030 flanking 1040 – Giving the term “quantum shell structure” its broadest reasonable interpretation consistent with the specification, Mi’s 1030 satisfies this element because nanostructure 1030 is disposed about core 1040. MPEP §§ 2111 and 2131.) disposed about a periphery (e.g., [0192], [0194]) of the plurality of quantum core structures (1040 and portions of 1030 vertically aligned with 1040), wherein the plurality of quantum core structures includes a plurality of quantum active regions (1040 - [0196], [0216]) of Indium Gallium Nitride (InGaN) alternating with a plurality of quantum barrier regions (e.g., portions of 1030 vertically aligned with 1040), wherein the plurality of quantum barrier regions (1030 portions vertically aligned with 1040) and the quantum shell structure (1030 portions flanking 1040) comprise Aluminum Gallium Nitride (AlGaN) (e.g., [0301] – Incorporating AlGaN barriers between adjacent active regions known to improve performance.) having (see MI for: a higher concentration of Aluminum in the quantum shell region) than the plurality of quantum barrier regions (1030 portions vertically aligned with 1040); and;
a third nanowire portion (1050 – [0190]) disposed on the second nanowire portion (1030, 1040) opposite the first nanowire portion (1020), the third nanowire portion (1050) including a group III-V compound semiconductor with a second type of doping (e.g., cf. comments regarding 850 – [0185] and 950 (typo: 850) – [0186], Fig. 9, and [0195]-[0197]).
Mi discloses the claimed invention except for a higher concentration of Aluminum in the quantum shell region.

    PNG
    media_image2.png
    425
    399
    media_image2.png
    Greyscale
	MI480, in Figures 1F, 3C, and related text, e.g., Abstract, [0009], [0040], [0070], [0073], [0074], [0089], [0093]-[0096], teaches a higher concentration of Aluminum in a quantum shell region; OR

    PNG
    media_image3.png
    460
    371
    media_image3.png
    Greyscale
MI961, in Figures 1B, 1C, 8-12B, and related text, e.g., [0005], [0006], [0054]-[0061], [0063], [0073], [0082], teaches a higher concentration of Aluminum in a quantum shell region (e.g., AlGaN shell).
It would have been obvious … to modify Mi as taught by: 1. MI480 so as to use an Al-rich AlGaN shell structure that establishes a radial carrier confinement which suppresses the undesirable non-radiative surface recombination, leading to enhanced carrier lifetime and significantly increased output power (MI [0099]), i.e., minimizes nonradiative surface recombination for high-luminescene efficiency; OR 2. MI961 because the modification provides substantially improved electrical injection efficiency via AlGaN shell passivation which effectively prevents native oxide from forming on nanowire surfaces and can further reduce the density of mid-gap surface states (cf. MI961 [0063]). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, Mi discloses the nanowire of Claim 1, wherein the plurality of quantum core structures includes a plurality of quantum disks, quantum arch-shaped forms, quantum wells, quantum dots within quantum wells or combinations thereof (e.g., [0190]-[0197], [0323] - functionally equivalent alternate expedients). See also MI480’s [0075], [0083]-[0085], et seq. and claim 1’s motivation to combine statement.
RE 3, Mi discloses the nanowire of Claim 1, wherein the quantum shell structure and the plurality of quantum core structures are configured to suppress non-radiative surface recombination (e.g., [0196]). See also MI480 (e.g., Abstract, [0008], [0021], [0073], et seq.). Applicants are reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.
RE 4, Mi discloses the nanowire of Claim 1, wherein the nanowire has a hexagonal, square, rectangular, circular, elliptical or polygonal cross-sectional shape (e.g., Fig. 10). Cf. MI480’s [0073], Fig. 6A, et seq. and claim 1’s motivation to combine statement.
RE 5, Mi discloses the nanowire of Claim 1, wherein:
the first nanowire portion (1020) includes n-type doped Gallium Nitride (GaN); and
the second nanowire portion (1050) includes p-type doped Gallium Nitride (GaN) (cf. comments regarding 820, 850, 920, 950 – [0185]-[0186]). Cf. also MI480’s [0087] (e.g., GaN:Si and GaN:Mg) and claim 1’s motivation to combine statement.
Claims 1-5 are rejected.
Remarks
The 16 MAY 2022 amendment to independent claim 1 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 16 MAY 2022 rebuttal arguments (REM pages 11-14) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the claim rejections supra. Moreover, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815